DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 5/12/2021.
Claims 1,2 and 4-10 are pending. Claims 1 and 6 are amended.  Claim 3 is cancelled. 
The rejection of Claim 6 under 35 USC 112, second paragraph, is withdrawn in view of Applicants amendments. 
The rejection of Claim(s) 1,2,5-10 under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0114607 (US '607) are withdrawn in view of Applicant’s amendments. 
Claims 1-10 stand rejected under 35 U.S.C. 103 as being unpatentable over US '607 in view of Heo, S.W. et al., "Patternable solution process for fabrication of flexible polymer solar cells using PDMS" Solar Energy Materials & Solar Cells 95 (2011) 3564-3572 (Heo et al.) and US 2014/0124713 (US '713).
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.
In regards to the 103 rejection of US ‘607 in view of Heo et al., Applicants contend that it would not have been obvious 
The Examiner respectfully disagrees and notes the teachings of Heo are referenced in the rejection to support the concept that the addition of dispersants such as BYK-333 merely improve the overall uniformity of the printed trace on the substrate when using the dispersant regardless of spin coating or other application process.  Both references are still directed to formation of conductors on substrates.  Further, as shown in US 2015/0249167 (US ‘167), it is known to the use dispersants such as BYK-333 in thick film compositions (see e.g. Table 3, Examples 6A-E) wherein the composition contains BYK-333 and further contains large amounts of conductive metal and glass frit.  The Examiner also notes that the Examples in Heo introduce the BYK-333 material at 1 wt % (pg. 3568, 1st column, upper left of page) which falls within the claimed range of 20 wt % or less. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0114607 (US ‘607) in view of Heo, S.W. et al., “Patternable solution process for fabrication of flexible polymer solar cells using PDMS” Solar Energy Materials & Solar Cells 95 (2011) 3564–3572 (Heo et al.) and US 2014/0124713 (US ‘713).

US ‘607 however, fails to 1) specifically disclose the trimethylsiloxy-terminated polydimethylsiloxane with the n = 1 to 300 as required by the claim in Formula 1 and 2) US ‘607 fails to disclose the use of polyether modified polymdimethyl siloxane of Formula 2. 
As to difference 1), it would have been obvious to the ordinarily skilled artisan to select the both the repeat unit number as well as the R1-R3 groups from the Markush groups disclosed to achieve a trimethyl terminated polydimethylsiloxane as required by the claim.  
As to the difference 2), Heo et al. discloses a transparent electrode for use in solar cells wherein the conductive ink contains BYK-333 dispersant which improves the overall surface roughness of the deposited conductive ink and overall image 
    PNG
    media_image1.png
    288
    477
    media_image1.png
    Greyscale
.
It would have been obvious to utilize the dispersant of Heo et al. in the paste composition of US ‘607 for the purposes of reducing surface roughness and improving pattern quality of the deposited paste on the solar cell substrate. 
As to Claim 2, the additive is present from 0.05 to 2 wt % of the composition (para. 0082). 
As to Claim 4, US ‘607 fails to disclose the use of octamethyl cyclotetrasiloxane.
As to the difference, US ‘713 discloses thick film compositions for use in solar cell electrodes which contain octamethyl cyclotetrasiloxane as an additive to improve wetting of substrates (para. 0103) at level of less than 5 wt % (para. 0106). 
It would have been obvious to one of ordinary skill in the art to utilize the compound above to help improve wetting properties of the paste in US ‘607 in producing a solar cell. 

As to Claim, 6, US ‘607 discloses terpenes, which per the claim interpretation above, meets the concept of “mineral spirits” as required by the claim. 
As to Claim 7, US ‘607 discloses metals including Ag that have particle sizes of 0.01 to 8 micron (para. 0035, para. 0038). 
As to Claim 8, US ‘607 discloses the glass frit as having a particle diameter of 0.1 to 10 micron (para. 0051) and a Tg of 250 to 800 deg C (para. 0049). 
As to Claim 9, US ‘607 discloses the binder can be, for example, cellulose acetate which the Examiner construes as cellulose ester compound (Para. 0092). 
As to Claim 10, US ‘607 discloses a solar cell with a front (part 90, 91) and rear electrode (part 71) and a substrate (part 10) attached to the rear electrode (Figs. 1A-Fig. 1F) where the paste is used to make part 90 (para. 0130).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 5/24/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761